Citation Nr: 0026335	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 until 
November 1965.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1998 
rating decision by the Columbia, South Carolina Regional 
Office (RO).

The Board denied service connection for an acquired 
psychiatric disorder, to include PTSD, in August 1983, and 
declined to reopen the claim in June 1990.  The RO declined 
to reopen the claim of service connection for PTSD in August 
1991.  The appellant was notified of this determination by a 
letter dated in August 1991.  No appeal was timely filed 
after notice of this action.  38 C.F.R. § 19.129, 19.192 
(1991).  


FINDINGS OF FACT

1.  By a decision entered in August 1983, the Board denied a 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  

2.  The Board declined to reopen the claim for service 
connection by a decision dated in June 1990.  

3.  By a decision entered in August 1991, the RO declined to 
reopen the claim of service connection for PTSD.  No appeal 
was initiated.

4.  Certain new evidence received since the August 1991 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim of service 
connection for PTSD.

4.  Evidence has been presented which suggests that the 
veteran has PTSD which is attributable to traumatic events in 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD as the result of 
traumatic in-service stressors for which service connection 
should now be granted. 

As noted in the introduction, above, the RO declined to 
reopen a claim of service connection for PTSD in an August 
1991 rating action.  The RO notified the veteran of that 
decision, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.  38 C.F.R. §§ 19.129, 19.192 (1991).  As a result, the 
Board may now consider the veteran's claim of service 
connection on the merits only if "new and material 
evidence" has been presented or secured since the August 
1991 denial.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  
(For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court or 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins, 
supra.

The evidence which was of record prior to August 1991 
reflects that the veteran served a little over three months 
in Vietnam with a military occupational specialty of wheeled 
vehicle mechanic for which he received the Vietnam Service 
Medal.  His service medical records were negative for any 
psychiatric complaints or findings.  He was shown to have 
sought private treatment in April 1967 for what was diagnosed 
as an anxiety tension state and was admitted to a VA Hospital 
between May and June 1967 at which a diagnosis of schizoid 
personality was rendered upon discharge.  It was noted at 
that time that he had had a prior admission for disability 
diagnosed as psychophysiologic reaction with complaints 
referable to his stomach.  

The veteran wrote in July 1987 that his duties in Vietnam 
included flying on missions, moving infantry around and 
picking up wounded and dead soldiers.  He stated that, upon 
his return to civilian life, he could not readjust, had 
trouble with his nerves, and had problems getting along with 
people.  He testified at a hearing in September 1989 that he 
was crew chief on board a helicopter and was exposed to a 
great deal of ground fire while relocating troops to certain 
areas.  Part of the veteran's service personnel records were 
received, showing that he served in the 1st Calvary Division, 
Aviation Company, 7th Special Forces Group.  

The evidence received since the August 1991 denial includes 
VA and private clinical records dating from 1991 showing 
treatment for disability diagnosed as PTSD.  A clinical 
psychologist wrote in September 1992 that he had treated the 
veteran for over three years, and that it was his 
professional opinion that the veteran was suffering from 
chronic PTSD characterized by nightmares, flashbacks, 
intrusive thoughts, severe avoidance of people, 
hyperalertness, exaggerated startle response and other 
symptoms.  It was felt that the PTSD was a result of service 
in Vietnam, and that the veteran had been previously 
misdiagnosed as having a personality disorder.  Statements 
dated in February 1998 were received from a number of the 
veteran's lifelong associates and his brother attesting to a 
change for the worse in his behavior, and a general inability 
to get on with his life both socially and industrially, 
following duty in Vietnam.  Copies of published information 
pertaining to the 1st Calvary Division (Airmobile) to which 
the veteran was attached were received in May 1998.  An 
extract from the Vietnam Order of Battle, shows that the 1st 
Calvary arrived in Vietnam in September 1965 and that from 
October through November 1965, it fought the enemy to a 
standstill in the battle of Ia Drang Valley in Pleiku 
Province, winning a Presidential Unit Citation.  In an 
extract from Pleiku - The Dawn of Helicopter Warfare in 
Vietnam, the narrative accompanying the Presidential Unit 
Citation to the 1st Calvary Division (Airmobile) referred to, 
among other things, deployment of artillery batteries into 
firing positions deep within enemy-held territory and the 
fact that vital fire support was provided.  It was reported 
that the division was given an unlimited offensive role to 
seek out and destroy the enemy force.  It was noted that 
elements of the division pursued the North Vietnamese 
regiments across dense and trackless jungles of the west-
central highlands, seeking the enemy out, which resulted in 
numerous victories and success in driving back the invading 
North Vietnamese division.  The report went on to say that 
the 1st Air Calvary Division deployed its men and weapons by 
air to launch an attack on an enemy staging area, fully 
utilizing air mobility in applying their combat power in a 
series of offensive blows.  It was concluded that the 
outstanding performance and extraordinary heroism of the 
members of the 1st Calvary Division (Airmobile) and attached 
units, under the most hazardous and adverse conditions 
reflected great credit upon themselves and the Army and armed 
forces.  

In a response to a PTSD questionnaire, the veteran wrote that 
he served in a helicopter unit on a regular basis and saw 
wounded and dead soldiers being brought back to the base camp 
for medical care and further evacuation.  He related that, in 
this position, he did not know who the enemy was and there 
was a fear of mortar attacks coming in on them and being 
killed.  He said that, due to the stress of that situation, 
he had been unable to readjust to civilian life.  

The Board has reviewed the evidence associated with the 
claims folder since the August 1991 denial, and finds that 
new and material evidence has been presented to reopen the 
claim of service connection for PTSD. 

What is different about the newly received evidence is that 
it now includes information pertaining to the unit in which 
the veteran served in Vietnam showing a level of combat 
activity over the course of the three months the appellant 
served in Vietnam.  The Board points out that one of the 
primary bases for the prior denial of service connection was 
that his stressors had not been verified.  This evidence is 
new and material as defined by 38 C.F.R. § 3.156(a).  It 
short, it tends to support the veteran's claim in a manner 
somewhat different from the evidence previously of record, 
particularly with respect to the basis for the medical nexus 
opinion.  Consequently, the submission of the published 
information pertaining to circumstances of the 1st Calvary 
Division's service in Vietnam bears directly and 
substantially upon the issue at hand, is neither duplicative 
nor cumulative, and is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  Moreover, the 
statements regarding the veteran's mental status as reflected 
in his behavior after his return from Vietnam provide 
additional pertinent information not previously available.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence.

In light of the fact that the veteran's claim is reopened, 
the Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  In addressing the claim anew, 
the Board first must determine whether the veteran's claim of 
service connection is well grounded.  Elkins, supra.  A 
person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only if the claimant meets this burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, 

to satisfy the initial burden of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d at 1468.

The veteran contends that he now has PTSD as the result of 
traumatic experiences in Vietnam.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is 

consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  

VA clinical evidence is of record showing that PTSD has been 
diagnosed and attributing it to service in Vietnam.  
Information pertaining to the circumstances of the veteran's 
service in Vietnam has been received indicating that he 
served in an area and at a time of substantially elevated 
hostilities.  The Board thus concludes that the veteran's 
claim of service connection for PTSD is well grounded.  In 
other words, there is competent medical evidence showing PTSD 
and a link between the diagnosis of PTSD and in-service 
events.  The Board thus finds that the claim of service 
connection for PTSD is well grounded.  See 38 U.S.C.A. 
§ 5107(a).


ORDER

New and material evidence sufficient to reopen a previously 
denied claim of service connection has been submitted, and 
the claim is also well grounded; to this extent the appeal is 
granted.  


REMAND

As noted above, the Board has determined that the claim of 
service connection for PTSD is well grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The evidence shows that general information pertaining to a 
heightened state of combat activity was indicated when the 
veteran served in Vietnam, in excerpts from 

two publications received by the Board.  However, it appears 
that the RO has never contacted the United States Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify specific in-service incidents described by 
the veteran.  The duty to assist requires that this matter be 
further developed.  Additionally, while the veteran has 
provided some information pertaining to his stressors in 
service, they tend to be general and vague in nature.  The 
Board is of the opinion that he should be asked to provide a 
more specific explanation of his stressors in order that a 
more informed search for corroboration may be conducted.  

The Board also notes that, while a VA examiner found that the 
veteran had PTSD in November 1987, a subsequent special VA 
psychiatric evaluation, to include psychological testing, 
performed in April 1988 indicated that he did not clearly 
have PTSD.  At the conclusion of the report, the examiner 
noted at that time that it would be helpful to have the 
results of a social history and the psychological assessment 
for a diagnostic impression.  However, it is not shown that 
that VA examiner provided any additional information in this 
regard despite the availability of the other information.  
The Board is of the opinion that a current VA examination, to 
include psychological testing would be helpful in this 
instance to resolve any inconsistency in diagnosis.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The veteran should be contacted, 
through his representative, and asked to 
provide a complete list of alleged in-
service stressors.  He should be asked 
to provide as much detail as possible 
regarding each stressor alleged, 
including dates, times, locations, units 
of assignment, names of others who were 
involved, and the specifics of each 
event experienced.  He should also be 
notified that it would be helpful for 
him to obtain 

corroborating statements from other 
servicemen who witnessed the claimed 
events.

		2.  The RO should ask the service 
department to provide as much 
information as possible about the 
veteran or his unit's specific combat 
agenda or his having been subjected to 
any of the claimed events.  Copies of 
pertinent morning reports should also be 
requested, and the service department 
should be asked to certify whether the 
veteran received any combat citations.  
The response received should be 
associated with the claims folder.

		3.  The RO should send the information 
received from the service department and 
the information provided by the veteran 
to the USASCRUR for verification of the 
reported stressors.  The USASCRUR should 
be asked to say whether any additional 
information is required of the veteran 
to conduct its research and, if so, he 
should be asked to provide the 
additional information.

		4.  After the above development has been 
completed, the RO should have the 
veteran examined by a psychiatrist.  
Psychological testing necessary to 
determine whether he has PTSD should be 
conducted.  The psychiatrist should be 
asked to review the claims folder, a 
copy of this remand, and the results of 
the psychological testing, and to 
examine the veteran and provide an 
opinion as to whether the veteran has 
symptomatology which meets the 
diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's 
claims of in-service 

stressors, or the lack thereof.  If it is 
the examiner's conclusion that the 
veteran does not have PTSD, the examiner 
should discuss and reconcile his opinion 
with that contained in other records 
which indicate that the veteran does 
indeed have PTSD.  If it is the 
examiner's conclusion that the veteran 
does have PTSD, the examiner should also 
review the list of stressors prepared by 
the veteran, and should indicate which of 
the alleged stressor(s) are of sufficient 
severity as to reasonably result in PTSD.

		5.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for PTSD.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


